         Case 7:16-cr-00832-KMK Document 101 Filed 11/27/18 Page 1 of 1
                                          U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District ofNew York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew's Plaza
                                                   New York, New York 10007



                                                    November 27, 2018

BYECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
                                                                         rilEMO ENDORSED
White Plains, New York 10601

       Re:    United States v. Nicholas Tartaglione, S3 16 Cr. 832 (KMK)

Dear Judge Karas:

        The Government writes, with the consent of defense counsel, to request an adjournment
of the conference scheduled in this case for tomorrow, November 28, 2018. Last week, the
Government made an additional discovery production in response to a specific discovery request
by the defense. Upon review of that production and discussion with the Government, defense
counsel indicated that tomorrow's conference would no longer be necessary and further asked
that the Government submit a request for adjournment. In particular, defense counsel has
requested a new conference date on January 3, 2019 or January 4, 2019. If those dates are not
available, defense counsel has requested that the conference be scheduled for a date in mid-
January that is convenient to the Court. Defense counsel further consents to, and the
Government hereby requests, the exclusion of time under the Speedy Trial Act through the new
conference date set by the court in the interests of justice so that the defense may continue to
review the most recent discovery production and to allow for the continuation of the capital
review process at the Department of Justice. 18 U.S.C. § 316l(h)(l)(7)(A).


                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                               By: Isl Maurene Corney
                                                   Maurene Corney
                                                   Michael Gerber
                                                   Lauren Schorr
                                                   Assistant United States Attorney
                                                   (212) 637-2324 I 2470 I 2299
